estate of nancy h powell deceased jeffrey j powell executor petitioner v commissioner of internal revenue respondent docket nos filed date on date d’s son j acting on her behalf trans- ferred cash and securities to lp a limited_partnership in exchange for a limited_partner interest lp ’s partnership_agreement allowed for the entity’s dissolution with the writ- ten consent of all partners also on date j purportedly acting under a power_of_attorney transferred d’s lp interest to t a charitable_lead_annuity_trust the terms of which provided an annuity to a charitable_organization for the rest of d’s life upon d’s death t ’s corpus was to be divided equally between d’s two sons d died on date held d’s ability acting with lp ’s other partners to dissolve the partnership was a right to designate the persons who shall possess or enjoy the cash and securities transferred to lp or the income therefrom within the meaning of sec_2036 held further because d’s lp interest was transferred if at all less than three years before her death the value of the cash and securities transferred to lp is includible in the value of her gross_estate to the extent required by either sec_2036 or sec_2035 held further neither sec_2036 nor sec_2035 whichever applies requires inclusion in the value of d’s gross_estate of the full date-of-death value of the cash and securities transferred to lp only the excess of that value over the value of the limited_partner interest d received in return is includible in the value of d’s gross_estate sec_2043 held further j’s transfer of d’s lp interest to t was either void or revocable under applicable state law because d’s power_of_attorney did not authorize j to make gifts in excess of the annual federal gift_tax_exclusion consequently the value of the limited_partner interest in lp as of the we consolidated the cases at docket nos and for trial briefing and opinion estate of powell v commissioner date of d’s death is includible in the value of her gross_estate under sec_2033 or sec_2038 david b shiner for petitioner gorica b lakic and alexander r roche for respondent opinion halpern judge by separate notices of deficiency respondent determined a deficiency of dollar_figure in the fed- eral estate_tax of the estate of nancy h powell decedent and a deficiency of dollar_figure in decedent’s federal gift_tax for the estate has moved for summary_judgment in its favor that there is no deficiency in either estate or gift_tax respondent has moved for partial summary_judgment in his favor that the value of cash and securities transferred from decedent’s revocable_trust to nhp enterprises lp nhp a limited_partnership in exchange for a limited_partner interest is includible in the value of decedent’s gross_estate under sec_2038 the value of those same assets is includible in the value of her gross_estate under either paragraph or of sec_2036 and the value of the limited_partner interest in nhp decedent received is includible in the value of her gross_estate because her son jeffrey powell did not have the authority to transfer that interest to a charitable_lead_annuity_trust clat before decedent’s death the estate_tax notice_of_deficiency characterizes those three claims as alternative grounds for increasing the value of decedent’s gross_estate by dollar_figure which respondent apparently determined to be the value as of the date of decedent’s death of the cash and securities transferred to nhp by contrast respondent’s motion does not explicitly identify the three grounds on which he seeks partial summary_judgment as alternatives to each other we will grant respondent’s motion for partial summary_judgment that the transfer of cash and securities to nhp was subject_to a retained right to designate the persons who shall possess or enjoy those assets or the income there- from within the meaning of sec_2036 and that the unless otherwise indicated section references are to the internal rev- enue code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports purported transfer to the clat of the limited_partner interest that decedent received for those assets was either void or revocable because the purported transfer of decedent’s nhp interest to the clat if valid occurred within three years of decedent’s death the date-of-death value of the cash and securities transferred to nhp is includ- ible in the value of decedent’s gross_estate to the extent required by either sec_2036 or sec_2035 our conclusion that either sec_2036 or sec_2035 applies to the cash and securities renders moot the question of whether enjoyment of those assets was subject_to change at the date of decedent’s death through the exercise of a power described in sec_2038 our granting of respond- ent’s motion on the grounds indicated requires that we deny the estate’s motion for summary_judgment in regard to the estate_tax deficiency but grant its motion in regard to the gift_tax deficiency our disposition of the parties’ motions resolves or renders moot the legal issues raised by the deter- mined deficiencies and leaves no material contested ques- tions of fact thereby obviating the need for a trial we round all dollar amounts to the nearest dollar background decedent died on date at marin general hos- pital in greenbrae california when the petitions were filed in these cases mr powell executor of decedent’s estate resided in california transfer of cash and securities to nhp on date cash and securities were transferred from decedent’s revocable_trust to nhp in exchange for a limited_partner interest by stipulation the parties agree on the date of the transfer they also agree that on that date the transferred assets were worth dollar_figure the stipulated value appears on a statement of nhp’s account with polaris equity management inc polaris the wealth management firm mr powell founded as the balance of that account as of date nhp had been formed two days earlier on date when mr powell as general_partner executed and filed with the delaware secretary of state a certificate of limited part- estate of powell v commissioner nership nhp’s limited_partnership agreement gives mr powell as general_partner sole discretion to determine the amount and timing of partnership_distributions that agree- ment also allows for the partnership’s dissolution with the written consent of all partners purported gift of decedent’s limited_partner interest in nhp on date mr powell purportedly acting on behalf of decedent under a power_of_attorney poa assigned to the clat decedent’s limited_partner interest in nhp decedent’s poa authorized mr powell to take specified actions on her behalf in the event of her incapacitation in a letter dated date two doctors at marin general hospital expressed their opinion that decedent was incapaci- tated and could not act on her own behalf the terms of the clat entitled the nancy h powell foundation a delaware nonprofit corporation to an annuity of a specified amount for the remainder of decedent’s life upon decedent’s death the remaining assets in the clat were to be divided equally between two trusts for the benefit of mr powell and his brother mr powell’s authority under the poa the powers granted to mr powell by the poa included the ability t o grant convey sell transfer mortgage deed in trust pledge and otherwise deal in all property real and per- sonal which the principal may own the poa also author- ized mr powell t o make gifts on the principal’s behalf including but not limited to forgiveness of loans to a class composed of the principal’s children any of such children’s issue or any or all to the full extent of the federal annual_gift_tax_exclusion under internal_revenue_code sec_2503 or any successor statute a ratification provision in the poa states the principal hereby ratifies and confirms all that the agent shall do or cause to be done by virtue of this power_of_attorney decedent’s gift_tax_return decedent’s gift_tax_return for reported a taxable gift of dollar_figure as a result of the purported transfer to the clat of her limited_partner interest in nhp the united_states tax_court reports amount of the taxable gift-that is the remainder_interest in the clat given to decedent’s sons-was computed on the basis that the trust corpus the limited_partner interest in nhp was worth dollar_figure the value assigned to the limited_partner interest in turn was based on an appraisal conducted by duff phelps llc in determining the value of the limited_partner interest duff phelps applied a discount for lack of control and lack of marketability duff phelps attached as an exhibit to its appraisal a statement of nhp’s polaris account as of date which shows a balance of dollar_figure the notices of deficiency limited_partner respondent issued notices of deficiency in both estate and gift_tax in the gift_tax notice respondent determined that the in nhp was worth dollar_figure on date and that the remainder interests in the clat were worth dollar_figure respondent determined the value of the remainder interests on the premise that decedent was terminally ill when the gift was made interest the estate_tax notice increased the value of decedent’s gross_estate by dollar_figure the notice explains the principal adjustment an increase of dollar_figure on three alternative grounds it is determined that the decedent retained at her death the possession enjoyment or right to the income from property she transferred to nhp or the right either alone or in conjunction with any person to des- ignate the persons who shall possess or enjoy the property or the income there from such that the property transferred to the partnership valued at dollar_figure on the valuation_date is includible in the gross_estate under sec_2036 alternatively it is determined that the decedent retained at her death a power to change the enjoyment of property transferred to nhp through exercise of a power by the decedent alone or in conjunc- tion with any other person to alter amend revoke or terminate such that the property transferred to the partnership valued pincite the record includes two different statements of nhp ’s polaris account as of date that show slightly varying balances in that account respondent computed his adjustments using the balance shown on the statement attached as an exhibit to the duff phelps appraisal by con- trast the value which the parties stipulated is the lower value shown on the other statement that bears the same date estate of powell v commissioner dollar_figure on the valuation_date is includible in the gross_estate under sec_2038 alternatively it is determined that the decedent retained at her death a power to change the enjoyment of a limited_partnership_interest in nhp through exercise of a power by the decedent alone or in conjunction with any other person to alter amend revoke or terminate such that the value of the limited_partnership_interest is includible in her gross_estate under sec_2038 at its fair_market_value of dollar_figure the fair_market_value of the partnership_interest is determined without regard to certain rights and restrictions identified in sec_2703 the remaining increase to the value of decedent’s estate of dollar_figure equals the gift_tax deficiency that respondent determined which he added to the value of decedent’s gross_estate because the taxable gift resulting from the purported transfer to the clat of decedent’s limited_partner interest in nhp occurred within three years of her death see sec_2035 requiring that a decedent’s gross_estate be increased by gift_tax paid on gifts made within three years before death the value of decedent’s gross_estate by the gift_tax deficiency he deter- mined he did not increase the amount of the deduction allowed under sec_2053 for claims against the estate although respondent increased i background discussion a summary adjudication summary_judgment expedites litigation it is intended to avoid unnecessary and expensive trials it is not however a substitute for trial and should not be used to resolve genuine disputes over issues of material fact e g 88_tc_794 the moving party has the burden of showing the absence of a genuine dispute as to any material fact e g 139_tc_508 for these purposes we afford the party opposing the motion the benefit of all reasonable doubt and we view the material submitted by both sides in the light most favorable to the opposing party that is we resolve all doubts as to the existence of an issue of material fact against the movant e g adickes v s h kress co united_states tax_court reports 398_us_144 pa coal ass’n v babbitt 63_f3d_231 3d cir 636_f2d_1141 n 7th cir 98_tc_383 b the federal estate_tax sec_2001 imposes a tax on the transfer of the tax- able estate of every decedent who is a citizen or resident_of_the_united_states and sec_2051 defines the taxable_estate as the value of the gross_estate less applicable deductions sec_2031 specifies that the value of the gross_estate includes the values of all property real or per- sonal tangible or intangible wherever situated to the extent provided in sec_2033 through sec_2033 provides the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 through include in the value of a decedent’s gross_estate the value of property the decedent transferred during his life when specified conditions are met for example as explained in more detail below sec_2036 includes the value of transferred property in the value of a decedent’s gross_estate if after the transfer the decedent retained for life the right to the income from the property or the right to designate the beneficiary of the property or the income therefrom sec_2038 includes the value of transferred property in the value of a decedent’s gross_estate if the decedent retained at death the right to alter amend revoke or terminate the trans- feree’s enjoyment of the property ii applicability of sec_2036 or sec_2035 to transfer to nhp a respondent’s argument respondent argues that sec_2036 and applies to decedent’s transfer of cash and securities to nhp sec_2036 provides sec_2036 transfers with retained_life_estate a general_rule -the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth estate of powell v commissioner under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to des- ignate the persons who shall possess or enjoy the property or the income therefrom respondent argues that sec_2036 applies to the transfer in issue because it was subject_to an implied agree- ment under which decedent retained the possession or enjoy- ment of the transferred property or the right to income from that property respondent also argues that sec_2036 applies to the transfer because of decedent’s ability acting with her sons to dissolve nhp and thereby designate those who would possess the transferred property or the income from the property respondent claims that the bona_fide sale exception to sec_2036 does not apply because the estate failed to demonstrate a significant nontax purpose for the creation of nhp and because in the light of the claimed valuation discount the transfer was not made for full and adequate_consideration see 124_tc_95 holding that the bona_fide sale for adequate_and_full_consideration exception applies to a transfer to a family limited_partnership only when the record establishes the existence of a legitimate and signifi- cant nontax reason for creating the family limited partner- ship because we agree with respondent that the transfer of cash and securities to nhp was subject_to a right described in sec_2036 we need not consider respond- ent’s argument regarding sec_2036 b estate’s response the estate does not deny that decedent’s ability to dissolve nhp with the consent of her sons constituted a right because we express no view on whether the transfer of decedent’s cash and securities to nhp was subject_to a right described in sec_2036 or whether enjoyment of those assets was subject_to change on the date of decedent’s death through the exercise of a power described in sec_2038 it does not follow that had nhp’s limited_partnership agreement been drafted in a way that prevented the application of sec_2036 de- cedent’s gross_estate would have been reduced by any discount applicable in valuing the limited_partner interest issued in exchange for those assets united_states tax_court reports in conjunction with others to designate the persons who shall possess or enjoy the property she transferred to the partnership or the income therefrom within the meaning of sec_2036 nor does the estate challenge respondent’s assertion that decedent’s transfer of cash and securities to the partnership was not a bona_fide sale for an adequate_and_full_consideration in money or money’s worth the estate’s only response to respondent’s sec_2036 argument is that upon her death decedent did not retain her interest in nhp the estate apparently reasons that even if decedent’s interest in nhp gave her the right to des- ignate the beneficiaries of the assets she transferred to the partnership she did not retain that right for the remainder of her life and the brief period for which she held the right was not ascertainable only by reference to her death con- sequently the estate argues sec_2036 does not apply to decedent’s transfer of cash and securities to nhp c analysis the estate’s argument against the inclusion in the value of decedent’s gross_estate of any portion of the value of the cash and securities she transferred to nhp is unavailing for two reasons first the argument assumes the validity of the transfer to the clat of decedent’s limited_partner interest in nhp as explained in part iv c below we con- clude that under california law the gift was either void or revocable because mr powell did not have authority under the poa to make gifts in excess of the annual federal gift_tax_exclusion provided in sec_2503 moreover even if the estate were correct that mr powell transferred decedent’s nhp interest to the clat because that transfer occurred less than three years before decedent’s death it would not exclude the value of the cash and securities trans- ferred to the partnership from the value of decedent’s gross_estate in claiming otherwise the estate overlooks sec_2035 sec_2035 provides sec_2035 adjustments for certain gifts made within years of decedent’s death a inclusion of certain property in gross_estate -if- estate of powell v commissioner the decedent made a transfer of an interest in any prop- erty or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included assuming its validity the transfer of decedent’s nhp interest to the clat relinquished a power over the disposi- tion of the cash and securities transferred to the partnership the transfer of her nhp interest occurred less than three years before her death indeed only a week before the estate does not deny that if decedent had retained her nhp interest on the date of her death the value of the cash and securities transferred to the partnership would have been included in the value of her gross_estate under sec_2036 thus even if decedent’s nhp interest were val- idly transferred to the clat before her death the plain terms of sec_2035 would require inclusion in the value of her gross_estate of the value of the cash and securities that would have been included under sec_2036 in the absence of that transfer our opinion in estate of strangi v commissioner tcmemo_2003_145 wl aff ’d 417_f3d_468 5th cir supports the conclusion that decedent’s ability to dissolve nhp with the cooperation of her sons con- stituted a right in conjunction with others to designate the persons who shall possess or enjoy the property she transferred to the partnership or the income there- from within the meaning of sec_2036 estate of strangi like the present cases involved a decedent who could act with others to dissolve a family limited_partnership to which he had transferred property in exchange for a limited_partner interest the ability to dissolve the partner- ship carried with it the ability to direct the disposition of its assets in fact because the decedent was a partner in the partnership its dissolution would likely revest in decedent himself the majority of the contributed prop- erty id wl at therefore we con- cluded that the decedent’s ability to join with others to dis- united_states tax_court reports solve the partnership justified the application of sec_2036 to the property he transferred in exchange for his partnership_interest the ability of the decedent in estate of strangi to act with others to dissolve the partnership was one of two factors that we relied on in that case to apply sec_2036 and although decedent’s ability to dissolve nhp is sufficient to invoke sec_2036 the second factor we relied on in estate of strangi is also present here in addition to noting the decedent’s ability to act with others to dissolve the part- nership we concluded in estate of strangi that the decedent held the right through his son-in-law to determine the amount and timing of partnership_distributions the partner- ship agreement granted that authority to the managing gen- eral partner a corporation owned by the decedent and other family members the corporate general_partner delegated its authority to the decedent’s son-in-law in a management agreement the son-in-law also served as the decedent’s attorney-in-fact under a power_of_attorney thus we con- cluded decedent’s attorney in fact thereby stood in a posi- tion to make distribution decisions id at in the present cases nhp’s limited_partnership agreement gives mr powell as general_partner sole discretion to determine the amount and timing of partnership_distributions and as in estate of strangi the person with authority to determine dis- tributions also served as decedent’s attorney-in-fact applying sec_2036 in estate of strangi to include in the value of the decedent’s gross_estate the value of assets he had transferred to the family limited_partnership required us to distinguish the supreme court’s opinion in 408_us_125 for the reasons explained below we conclude that the grounds on which we distinguished estate of strangi from byrum apply equally in the present cases in byrum the court held that a decedent’s retained right to vote shares of stock in three corporations that he had transferred to a_trust for the benefit of his children did not cause the value of those shares to be included in the value of his estate under sec_2036 the court rejected the government’s argument that through his ability to vote the transferred shares the decedent could affect the corporations’ dividend policy and thus the trust’s income among other estate of powell v commissioner things the court noted that the decedent as the controlling shareholder of each corporation owed fiduciary duties to the minority shareholders that circumscribed his influence over the corporations’ dividend policies the executor in estate of strangi argued that any authority the decedent in that case had through his son-in- law over the partnership’s management was subject_to state law fiduciary duties and therefore was insufficient under byrum to trigger the application of sec_2036 in response we characterized as illusory any limitations imposed by fiduciary duties estate of strangi v commis- sioner wl at we observed that before the son-in-law assumed his duties to the partnership he had owed a duty to the decedent personally as the decedent’s attorney-in-fact we surmised that in exercising his duties to the partnership the son-in-law would not disregard his pre- existing obligation to decedent id at because the decedent owned of the partnership any fiduciary duties that limited his authority acting through his son-in-law to manage the partnership were duties he owed essentially to himself id at moreover the only owners of the part- nership other than the decedent were members of his family and the partnership unlike the corporations involved in byrum did not conduct business operations we concluded intrafamily fiduciary duties within an investment vehicle simply are not equivalent in nature to the obligations created by the united_states v byrum scenario id in considering the decedent’s influence over the dividend policies of the corporations the supreme court in 408_us_125 emphasized the constraints of business and economic variables over which he had little or no control and the prospect that mi- nority stockholders unrelated to the decedent would have had a cause of action under state law had the decedent and the corporations’ directors violated their fiduciary duties because of the court’s emphasis on the cor- porations’ businesses and the presence of a substantial number of minor- ity stockholders who were unrelated to the decedent id pincite byrum need not be read as having established a bright-line_test under which control rights circumscribed by fiduciary duties owed to minority owners whether related or unrelated to the holder of the rights prevent the rights from triggering the application of sec_2036 but see mitchell m gans jonathan g blattmachr strangi a critical analysis and plan- ning suggestions tax notes united_states tax_court reports again the present cases can be distinguished from byrum on the same grounds in addition to his duties as nhp’s gen- eral partner mr powell owed duties to decedent that he assumed either before he created the partnership or at about the same time nothing in the circumstances of the present cases suggests that mr powell would have exercised his responsibility as general_partner of nhp in ways that would have prejudiced decedent’s interests because decedent held a interest in nhp whatever fiduciary duties limited mr powell’s discretion in determining partnership_distributions were duties that he owed almost exclusively to decedent her- self finally the record provides no indication that nhp con- ducted meaningful business operations or was anything other than an investment vehicle for decedent and her sons we conclude that any fiduciary duties that limited mr powell’s discretion in regard to distributions by nhp were illusory and thus do not prevent his authority over partnership dis- tributions from being a right that if retained by decedent at her death would be described in sec_2036 d conclusion for the reasons described above we will grant respond- ent’s motion for summary_judgment that the transfer of cash and securities to nhp was subject_to a retained right to des- ignate the persons who shall possess or enjoy those assets or the income therefrom within the meaning of sec_2036 as noted above the estate does not challenge respondent’s determination that that transfer was not a bona_fide sale for an adequate_and_full_consideration con- sequently if decedent retained until her death her right in regard to the transferred cash and securities the value of those assets would be includible in the value of her gross_estate to the extent required by sec_2036 if instead she made a valid gift of her nhp interest before her death and thus relinquished her retained right to the cash and securities the value of those assets would still be includible in the value of her gross_estate to the extent required by sec_2035 estate of powell v commissioner iii the limit imposed by sec_2043 on the amount includible in decedent’s gross_estate by reason of sec- tion a or sec_2035 in the light of our conclusion that the value of the cash and securities transferred to nhp is includible in decedent’s estate to the extent required by sec_2036 or sec_2035 we need not address respondent’s request for sum- mary judgment that enjoyment of the cash and securities was subject_to change at the date of decedent’s death through the exercise of a power described in sec_2038 if applicable sec_2038 would require inclusion of the value of the cash and securities to the same extent required by either sec_2036 or sec_2035 by contrast our conclusion regarding the applicability of sec_2036 or sec_2035 does not render moot the question raised by respondent’s third claim regarding the validity of the gift of decedent’s limited_partner interest in nhp contrary to the characterization of respondent’s three claims in the estate_tax notice_of_deficiency they are not all alternative grounds for reaching the same result the inclusion in decedent’s gross_estate required by sec_2036 or if applicable sec_2035 differs in amount from the inclusion that would be required by a deter- mination that the gift of decedent’s nhp interest was either void or revocable neither sec_2036 nor sec_2035 justifies the inclusion in the value of decedent’s gross_estate of the full date-of-death value of the cash and securi- ties transferred to nhp in exchange for decedent’s limited_partner interest although the terms of each section read in isolation would require that result those sections must be read in conjunction with sec_2043 which provides sec_2043 transfers for insufficient consideration a in general -if any one of the transfers trusts interests rights or powers enumerated and described in sec_2035 to inclusive is made created exercised or relinquished for a consideration in money or money’s worth but is not a bona_fide sale for an adequate_and_full_consideration in money or money’s worth there shall be included in the gross_estate only the excess of the fair_market_value at the time of death of the property otherwise to be included on account of such trans- action over the value of the consideration received therefor by the decedent united_states tax_court reports a the purpose of sec_2043 sec_2043 complements the bona_fide sale exception to the inclusionary rules provided in sec_2035 through the bona_fide sale exception limits the reach of the inclusionary rules to transactions that deplete a decedent’s estate e g 184_f3d_1074 9th cir t he purpose underlying section a is to prevent the depletion of the decedent’s gross_estate rev’g tcmemo_1996_25 105_tc_252 the bona_fide sale exception applies when an interest in property is transferred for sufficient consideration to prevent the depletion of the transferor’s gross_estate for federal 101_f3d_309 3d cir sec_2043 serves a purpose similar to that of the bona_fide sale exception limiting the scope of the various inclusionary rules so that they apply only to the extent nec- essary to prevent depletion of the transferor’s estate the rule now embodied in sec_2043 first appeared in the revenue act of ch sec_302 sec_44 stat pincite because sec_302 of the act was added in con- ference h_r conf rept no pincite the reports on the act of the house ways and means com- mittee and the senate_finance_committee do not address that provision see h_r rept no c b part s rept no c b part nonetheless as we wrote in 60_tc_211 the purpose of sec_302 is far from obscure it was plainly designed to deal with the situation where the decedent has received some but not ‘adequate and full ’ consideration for the transfer when congress enacted sec_302 of the act it was obvi- ously attempting to provide a measure of relief from double_taxation of the same economic_interest id thus if a transfer depletes a decedent’s estate to any extent the bona_fide sale exception will generally not apply in 124_tc_95 we adopted a limited exception to the proposition that any depletion of a decedent’s es- tate precludes application of the bona_fide sale exception in estate of bongard we held in the context of family limited_partnerships the bona_fide sale for adequate_and_full_consideration exception is met where the estate of powell v commissioner but if the decedent receives some consideration sec_2043 limits the required inclusion to the amount by which the transfer depletes the decedent’s estate b applicability of sec_2043 in the present cases in the present cases because of the limitation provided by sec_2043 sec_2036 if applicable would include in the value of decedent’s gross_estate only the excess of the fair_market_value at the time of her death of the cash and securities transferred to nhp over the value of the limited_partner interest in nhp issued in exchange for those assets if instead sec_2035 applies it would require inclusion in the value of decedent’s gross_estate of the same amount-that is the amount that would have been included in the value of decedent’s gross_estate under sec_2036 but for the transfer of her interest in nhp less than three years before her death sec_2043 applies by its plain terms we have concluded that the transfer of cash and securities to nhp was a transfer enumerated and described in either sec_2036 or sec_2035 that transfer was made for a consideration in money or money’s worth that is a limited_partner interest in nhp because the estate does not challenge respondent’s contention that mr powell had no legitimate and significant nontax reason for creating nhp the transfer of cash and securities to the partnership was not a bona_fide sale for an adequate_and_full_consideration in money or money’s worth regardless of the value of the limited_partner interest issued in exchange for those assets see estate of bongard v record establishes the existence of a legitimate and significant nontax rea- son for creating the family limited_partnership and the transferors re- ceived partnership interests proportionate to the value of the property transferred id pincite under estate of bongard’s proportionality test a transfer of assets to a family limited_partnership can be treated as hav- ing been made for adequate_and_full_consideration even if discounts for such factors as lack of control or lack of marketability cause the value of the partnership_interest received by a decedent to be less than the value of the assets he transferred to the partnership thus a transfer by a dece- dent to a family limited_partnership that depletes the decedent’s estate to the extent of any applicable discounts allowed in valuing the partnership_interest can satisfy the bona_fide sale exception from sec_2036 but only if the partnership was created for a legitimate and significant nontax rea- son united_states tax_court reports commissioner t c pincite therefore sec_2043 limits the amount includible in the value of decedent’s gross_estate by reason of sec_2036 either alone or in conjunction with sec_2035 to the excess of the fair_market_value at the time of death of the cash and securities over the value of the consideration received therefor by the decedent put differently sec_2036 or sec_2035 in either case as limited by sec_2043 includes in the value of decedent’s gross_estate the amount of any discounts applicable in valuing the lim- ited partner interest in nhp issued in exchange for the cash and securities an amount that could colloquially be characterized as the hole in the doughnut only if the gift to the clat of decedent’s limited_partner interest in nhp were either void or revocable and thus subject_to sec_2038 would the value of her gross_estate also include value of that interest the doughnut allowing sec_2043 to limit the amount includible in the value of a decedent’s gross_estate by reason of the application of sec_2036 to a transfer to a family limited_partnership carries out the purposes of those provisions to more precisely the net inclusion required by applying sec_2036 to a transfer to a family limited_partnership would equal any discounts ap- plied in valuing the partnership_interest the decedent received plus any appreciation or less any depreciation in the value of the transferred as- sets between the date of the transfer and the decedent’s date of death changes in the value of the transferred assets would affect the required inclusion because sec_2036 includes in the value of decedent’s gross es- tate the date-of-death value of those assets while sec_2043 reduces the required inclusion by the value of the partnership_interest on the date of the transfer to the extent that any post-transfer increase in the value of the transferred assets is reflected in the value of the partnership_interest the decedent received in return the appreciation in the assets would gen- erally be subject_to a duplicative transfer_tax conversely a post-transfer decrease in value would generally result in a duplicative reduction in transfer_tax in the present cases however the parties appear to have agreed to disregard any change in the value of the cash and securities transferred to nhp between the date of their transfer on date and decedent’s death one week later see infra note therefore if no dis- count appropriately applies to value the interest in nhp issued in ex- change for decedent’s cash and securities as respondent claimed in the es- tate tax notice_of_deficiency then the application of either sec_2036 or sec_2038 to the transfer of those assets to nhp would add nothing to her gross_estate estate of powell v commissioner the extent that the value of assets transferred to a family limited_partnership does not exceed the value of the partner- ship interest received in return the exchange does not deplete the transferor’s estate or allow for the avoidance of transfer_taxes if after formation of a family limited partner- ship a decedent transfers her interest in the partnership inter_vivos by gift the value of that interest taking into account any applicable valuation discounts will be subject_to gift_tax if the decedent instead retains her partnership_interest until death sec_2033 will include the value of that interest again subject_to applicable discounts in the value of her gross_estate in either case sec_2036 as limited by sec_2043 would bring back into the estate the amount of any discounts that is the doughnut holes allowed in valuing the partnership_interest applying sec_2043 to limit the inclusion required by sec_2036 simply prevents double_taxation of the same economic_interest precisely in accord with the obvious purpose underlying sec_2043 and its predecessors that we dis- cerned in estate of frothingham v commissioner t c pincite c estate of harper’s recycling of value theory we have not previously had occasion to apply sec_2043 in accordance with its plain terms to limit the amount includible in the value of a decedent’s gross_estate by reason of the application of either sec_2036 or sec_2038 to a transfer to a family limited_partnership that occasion has not heretofore arisen because in cases in which the decedent continues to own on the date of death part or all of the partnership_interest she received in exchange for the the commissioner customarily includes in the value of her gross_estate the value of the assets transferred inter_vivos to the partnership in lieu of the value of the partnership_interest that the decedent actually owned at death which would otherwise be includible in the value of her gross_estate under sec_2033 the illogic of including in the value of a decedent’s gross_estate both the assets transferred to a family limited_partnership and the partnership_interest received in return seems to have been widely recognized but the precise legal grounds that prevent transferred assets united_states tax_court reports such illogical double_taxation have gone unarticulated the present cases-relatively unique in that respondent chal- lenges the validity of the gift by which decedent disposed of her interest in the family limited partnership-provide us the opportunity to fill that lacuna and explain why a double inclusion in a decedent’s estate is not only illogical it is not allowed in the only prior case in which we considered the impact of sec_2043 to a transfer to a family limited partner- ship estate of harper v commissioner tcmemo_2002_121 wl at we suggested that a partner- ship interest did not qualify as consideration for purposes of either sec_2036 or sec_2043 if the formation of the partnership did not involve a genuine pooling of assets so that the value of the partnership_interest issued to the decedent derived solely from the assets he contributed such cases we reasoned involve nothing but a circuitous ‘recycling’ of value that does not rise to the level of a pay- ment of consideration id while the proportion of the partnership’s assets contrib- uted to a family limited_partnership by a decedent-transferor and thus the extent of pooling involved in the partnership’s formation is relevant to the applicability of the bona_fide sale exception from sec_2036 that factor is more ger- mane to the nontax bona fides of the transaction than to the adequacy of the partnership_interest as consideration for the transferred assets that is how the courts of appeals that have considered estate of harper’s recycling of value theory estate of thompson v commissioner tcmemo_2002_246 wl aff ’d 382_f3d_367 3d cir which the concurring opinion would follow is no exception in estate of thompson v commissioner wl at the other partners in two family limited part- nerships did not actually pool their assets with decedent effec- tively keeping the partnership assets they contributed and the resulting income separate from the partnership assets decedent contributed after applying sec_2036 to include in the decedent’s gross_estate the date- of-death value of assets he transferred to two family limited_partnerships we found relying in part on the effective siloing of partnership assets that no additional value attributable to the partnerships over the value of the property included in decedent’s estate under sec_2036 is included in decedent’s estate id at we cited no legal authority for the finding that allowed us to disregard the actual value of the partnership interests the decedent retained at death estate of powell v commissioner have understood it see 503_f3d_955 9th cir aff ’g tcmemo_2005_65 382_f3d_367 3d cir aff ’g tcmemo_2002_246 371_f3d_257 5th cir we agree with and accept that interpretation thus we conclude that the proportion of partnership assets contributed by a decedent- transferor to a family limited_partnership does not affect the treatment of the partnership_interest issued in return as consideration for the transferred assets for purposes of sec_2036 or sec_2043 we and other courts have interpreted the bona_fide sale exception to consist of two separate prongs to satisfy the exception an estate must establish both the nontax bona fides of the transaction and the existence of full and ade- quate consideration estate of bigelow v commissioner f 3d pincite recognizing the adequacy of consideration and the bona fides of the transfer as separate though inter- related criteria kimbell f 3d pincite articulating sepa- rate standards for a transaction to qualify as a bona_fide sale on the one hand and for that sale to be for adequate_and_full_consideration on the other estate of bongard v commissioner t c pincite t he applicability of the bona_fide sale exception depends on two requirements ‘ a bona_fide sale meaning an arm’s-length transaction and adequate_and_full_consideration ’ quoting estate of harper v commissioner wl at for the reasons explained below the extent to which the formation of a family limited_partnership involves a genuine pooling of contributed assets is more germane to the first prong the bona fides of the transaction than to the second adequacy of consideration the criterion of value equivalence on which we relied in estate of harper does not distinguish between cases in which one partner contributes essentially all of the partnership assets and those that involve a genuine pooling of assets contributed by different partners whenever a partner receives a partnership_interest in exchange for property as long as the transaction is on arm’s-length terms and the value of the contributed_property is credited to the trans- feror’s capital_account the value of the partnership_interest issued to the transferor will be derived solely from the united_states tax_court reports assets the transferor contributed cf estate of harper v commissioner wl at of course the more extensive the pooling of assets effected by a partnership’s formation the more significant the economic consequences of a decedent’s exchange of property for a partnership_interest and the less that exchange is only a vehicle for changing the form in which the decedent held his property cf estate of thompson v commissioner tcmemo_2002_246 wl at therefore the degree of pooling is relevant to the question of the nontax bona fides of the transaction but we see no reason why the degree of pooling should affect the extent to which a partnership_interest received in exchange for transferred assets should be treated as consid- eration received for those assets in applying sec_2036 or sec_2043 as noted above the several courts of appeals that have considered estate of harper’s recycling of value theory gen- erally treat the extent that formation of a family limited_partnership effects a genuine pooling of assets contributed by different partners as relevant to the nontax bona fides of the transaction rather than the adequacy of the consideration provided for contributed assets the court_of_appeals for the fifth circuit expressed that view most clearly in kimbell f 3d pincite stating flatly that any concern that a trans- action simply recycles value is better addressed under the ‘bona fide sale’ prong of th e exception in estate of bigelow after agreeing with this court and other courts that the application of discounts in valuing an interest in a family limited_partnership does not prevent the partnership’s formation from qualifying for the bona_fide sale exception the court_of_appeals for the ninth circuit warned that an estate cannot qualify for the exception merely by to the extent of any discounts applied in valuing the partnership inter- est that interest will not precisely equal the value of the transferred prop- erty but the value of the interest will nonetheless be derived from the value of the transferred property the value of the partnership_interest will generally equal the value of the contributed_property reduced by the product of that value and the applicable discount percentage the value of the interest received by one transferor will generally be unaffected by the proportion or value of property contributed by other partners except to the extent that the partners’ proportionate interests affect the applicability of various discounts estate of powell v commissioner establishing the proportionality of an exchange that is that each partner received an interest in the partnership propor- tionate to the value of the assets that partner contributed to avoid the reach of sec_2036 the court cautioned the estate must also show the ‘genuine’ pooling of assets and a ‘ potential for intangibles stemming from pooling for joint enterprise ’ estate of bigelow v commissioner f 3d pincite citing harper v commissioner 83_tcm_1641 and 382_f3d_367 3d cir because the bona_fide sale and the adequate_and_full_consideration prongs of the bona_fide sale exception are interrelated the court reasoned t he validity of the adequate_and_full_consideration prong cannot be gauged independently of the non-tax-related business pur- poses involved in making the bona_fide transfer inquiry id thus the court suggested the need for an estate to show genuine pooling and the possibility of intangibles in addition to establishing the proportionality of the exchange arises from the interdependence between the bona_fide sale and adequate_consideration inquiries the proportionality of the exchange might establish the adequacy of a partnership_interest as consideration but showing genuine pooling and the possibility of intangibles is also required to establish the transaction’s nontax bona fides in estate of thompson v commissioner wl at we applied estate of harper’s recycling of value theory in concluding that the decedent’s receipt of a partnership_interest in exchange for his testamentary assets is not full and adequate_consideration within the meaning of sec_2036 the decedent’s son had made a substantial contribution to one of the two family limited_partnerships we addressed in estate of thompson having contributed a ranch property and mutual funds in exchange for a interest in the partnership nonetheless we concluded that neither partnership effected a genuine pooling of assets because each partnership arranged matters so that the income generated by a particular partnership asset went directly to the partner who had contributed it further our analysis in estate of thompson did not separately apply the two requirements of the bona_fide sale exception that we had identified in estate of harper instead we reasoned that the transactions before us in estate of thompson v commissioner wl united_states tax_court reports at were not motivated by the type of legiti- mate business concerns that furnish ‘adequate consider- ation ’ the court_of_appeals for the third circuit affirmed our opinion in estate of thompson agreeing f or essentially the same reasons on which we had relied that the transaction at issue did not involve full and adequate_consideration estate of thompson v commissioner f 3d pincite in elaborating on its conclusion however the court_of_appeals referred only to the absence of any valid functioning busi- ness enterprise rather than on the proportion of partnership assets contributed by the decedent id moreover the court distinguished estate of harper on the grounds that the decedent in that case had contributed over of the total partnership assets by contrast the court observed the formation of the two partnerships involved substantial participation by decedent’s family members and their respec- tive spouses estate of thompson v commissioner f 3d pincite thus the court’s conclusion that the formation of nei- ther partnership was a bona_fide sale for adequate_and_full_consideration rested on the absence of business operations rather than the proportion of the assets the decedent contrib- uted to the partnership as the court_of_appeals for the ninth circuit recognized in estate of bigelow a family lim- ited partnership’s conduct of legitimate business operations is more germane to the purposes of the entity’s formation than to the adequacy of a partnership_interest as consider- ation for contributed assets d conclusion for the reasons articulated above we conclude that when sec_2036 either alone or in conjunction with sec_2035 requires the inclusion in the value of a decedent’s gross_estate of the value of assets transferred to a family lim- ited partnership in exchange for an interest in that partner- ship the amount of the required inclusion must be reduced under sec_2043 by the value of the partnership_interest received by the decedent-transferor consequently when applicable sec_2036 or sec_2035 will include in the value of a decedent’s gross_estate only the excess of the value of the transferred assets as of the date of the decedent’s death over the value of the partnership_interest estate of powell v commissioner issued in return as of the date of the transfer estate of magnin v commissioner tcmemo_1996_25 wl at u nder sec_2043 the consideration received is to be valued at the time of receipt by the decedent rev’d on other grounds 184_f3d_1074 9th cir iv the validity of the gift to the clat of decedent’s limited_partner interest in nhp having concluded that neither sec_2036 nor if applicable sec_2035 requires the inclusion in the value of a decedent’s gross_estate of the full value of the cash and securities transferred to nhp we must now consider respondent’s claim that mr powell lacked the authority to effect the gift to the clat of decedent’s limited_partner interest in the partnership as explained below we conclude that the gift exceeded the authority granted to mr powell by the poa so that under california law the gift was either void or revocable if the gift was void the value of the limited_partner interest on the date of decedent’s death would be includible in the value of her gross_estate under sec_2033 if the gift was revocable that same value would be includible in the value of her gross_estate under sec_2038 a respondent’s argument respondent argues that because mr powell did not have authority under the poa to effect a gift of decedent’s interest in nhp to the clat that gift is invalid under california law consequently respondent concludes the gift is rev- ocable and the value of the limited_partner interest in nhp must therefore be included in the value of decedent’s gross_estate under sec_2038 sec_2038 provides sec_2038 revocable transfers a in general -the value of the gross_estate shall include the value of all property- transfers after june -to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth where the enjoyment thereof was sub- ject at the date of his death to any change through the exercise of a power by the decedent alone or by the decedent in conjunction united_states tax_court reports with any other person to alter amend revoke or terminate in arguing that the gift to the clat was invalid and rev- ocable respondent relies on a principle of california law first developed by the courts and later codified in section c of the state probate code that an attorney-in-fact does not have authority to make gifts unless that authority is expressly provided by the power_of_attorney thus in respondent’s view the general authority provided to mr powell in the poa to convey or otherwise deal in decedent’s property did not authorize him to make gifts instead his only authority to make gifts could be found in the provision of the poa that dealt specifically with gifts and authorized him to make them only to specified donees and only to the extent of the annual federal gift_tax_exclusion b the estate’s argument the estate argues that mr powell’s authority to transfer decedent’s nhp interest by gift to the clat derived not from the specific provision of the poa dealing with gifts but instead from the general grant of authority to deal in decedent’s property the estate claims support from two of our prior cases estate of bronston v commissioner tcmemo_1988_510 tax ct memo lexis and estate of pruitt v commissioner tcmemo_2000_287 wl in which according to the estate we agreed that an agent had authority to make gifts where the power_of_attorney language similar to decedent’s power_of_attorney for property for property had the estate argues that cal prob code sec c did not deprive mr powell of the authority to make the gift in issue because the gift was consistent with decedent’s his- tory of charitable giving and with the provisions of her estate_planning documents in support of that claim before its amendment in cal prob code sec west provided a power_of_attorney may not be construed to grant authority to an attorney-in-fact to perform any of the following acts unless expressly authorized in the power_of_attorney c make or revoke a gift of the principal’s property in trust or otherwise the amendment made no change to subdivision c of sec and only a nonsubstantive change to the introductory paragraph estate of powell v commissioner the estate cites torres v torres cal rptr 3d ct app finally the estate argues that even if the poa did not provide mr powell with authority to make gifts in excess of the annual_gift_tax_exclusion his gift to the clat of decedent’s nhp interest was nonetheless valid under the poa’s ratification provision c analysis state law determines the legal effect of gifts purportedly made under a power_of_attorney estate of pruitt v commis- sioner wl at citing 309_us_78 the parties agree that in the present cases california law controls california caselaw contravenes the estate’s claim that the general authority granted to mr powell to convey decedent’s property included the power to make gifts california courts have long applied the general principle requiring an express grant of authority to make gifts to hold that general grants of authority to convey property do not provide the power to make gifts see shields v shields cal rptr ct app a power_of_attorney conferring authority to sell exchange transfer or convey real_property for the ben- efit of the principal does not authorize a conveyance as a gift or without a substantial consideration and a conveyance without the scope of the power conferred is void citations omitted bertelsen v bertelson p 2d cal ct app holding that grant of general authority to convey prop- erty did not encompass gifts see also 46_fedclaims_388 applying cali- fornia law in federal estate_tax case and concluding that a power_of_attorney that gave an attorney-in-fact significant powers to manage and convey the decedent’s property could not give him the power to make gifts without expressly doing so aff ’d 10_fedappx_833 fed cir further the estate’s position finds no support from our opinions in estate of bronston or estate of pruitt in each of those cases we interpreted a provision in a power_of_attorney giving the attorney-in-fact general authority to convey prop- erty to encompass the power to make gifts but those cases applied the law of states other than california new jersey in estate of bronston and oregon in estate of pruitt in united_states tax_court reports estate of bronston v commissioner tax ct memo lexis at we emphasized that the commissioner had not produced any authority that would suggest ‘grant and convey’ is inappropriate gift language in new jersey by contrast in the present cases respondent relies on a substantial line of authority under california law to the effect that the power to make gifts must be expressly pro- vided and is not included within the scope of a general grant of authority to convey property in estate of pruitt v commissioner wl at we observed that oregon had not established either through case law or statute a bright-line_rule flatly prohibiting gifts by attor- neys-in-fact to themselves or to third parties absent express written authorization in a power_of_attorney by contrast california first through caselaw and later by statute has long applied just such a rule torres does not support the estate’s claim that mr powell’s gift to the clat of decedent’s nhp interest was valid not- withstanding cal prob code sec c while the cali- fornia court_of_appeals upheld in that case a transfer made pursuant to a power_of_attorney that did not expressly grant the power to make gifts the court did not as the estate claims disregard the plaintiff ’s argument that the transfer was invalid under section c because the plaintiff was the party seeking to invalidate the deed he bore the bur- den of proof torres cal rptr 3d pincite the court con- cluded that he had not met his burden of establishing that the transfer in issue was a gift because he had failed to introduce any evidence of lack of consideration id we can readily dismiss the estate’s ratification argument to begin with ratification generally occurs only after the agent’s act in question see eg estate of swanson fed cl pincite n more to the point the provision on which the estate relies only ratifies acts done by virtue of the poa by its terms the provision would not cover acts done outside the authority granted by the poa interpreting the provision to authorize acts otherwise beyond the granted authority would render meaningless any limitations or restrictions on the authorized powers in particular interpreting the provi- sion to authorize gifts to decedent’s sons in excess of the annual_gift_tax_exclusion or gifts in any amount to unrelated donees would conflict with the california rule that any estate of powell v commissioner authority to make gifts must be granted expressly under california law the ratification provision cannot be read to authorize gifts any more than the general authority to convey property can be so read therefore we will grant respondent’s motion for summary adjudication that the value of the limited_partner interest in nhp as of the date of decedent’s death is includ- ible in the value of her gross_estate either because the pur- ported gift of that interest was void so that she held title to that interest upon her death or because the purported gift was revocable so that the partnership_interest is includible in her gross_estate by reason of sec_2038 our granting of respondent’s motion for partial summary judg- ment on two of the three claims he advanced in support of the determined estate_tax deficiency requires that we deny the estate’s motion for summary_judgment in regard to that deficiency however it follows from our conclusion that the purported gift to the clat of decedent’s limited_partner interest in nhp was either void or revocable that the estate is not liable for the gift_tax deficiency respondent deter- mined see sec_25_2511-2 gift_tax regs a gift is incom- plete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself as noted in the text above the california court_of_appeals in shields v shields cal rptr ct app characterized as void a transfer purportedly made by an attorney-in-fact that exceeded the au- thority granted to him it follows that any such transfer would not convey valid title and legal ownership of the purportedly transferred property would remain with the attorney’s principal see bertelsen v bertelson p 2d cal ct app holding that deed executed by attorney- in-fact beyond the scope of his authority conveyed no title nonetheless when the court of federal claims addressed such a situation in 46_fedclaims_388 aff ’d 10_fedappx_833 fed cir it concluded that the impact of the gifts in issue being void was that the decedent could have recalled them thus the court concluded sec_2038 controls the result with regard to these void gifts id if the gifts were really void rather than merely voidable and thus conveyed no title it is not clear why application of sec_2038 was nec- essary to include the purportedly gifted property in the decedent’s estate in any event because of sec_2038 the distinction between a void and void- able gift appears to be of no consequence united_states tax_court reports therefore we will grant the estate’s motion for summary_judgment in regard to the gift_tax deficiency v conclusion as noted at the outset our disposition of the parties’ motions resolves or renders moot the legal issues raised by the determined deficiencies and leaves no apparent contested questions of fact by reason of sec_2036 either alone or in conjunction with sec_2035 and sec_2043 the value of decedent’s gross_estate includes the excess of the value as of the date of her death of the cash and securities she transferred to nhp over the value as of the date of the exchange which by stipulation was date of the limited_partner interest issued in return under either sec_2033 or sec_2038 the value of decedent’s estate also includes the value of the limited_partner interest in nhp as of the date of her death if the value of that limited_partner interest whatever that value might have been after taking into account any applicable discounts did not change between date and decedent’s death one week later on date it would follow that the combined effect of sec_2036 sec_2035 if applicable sec_2043 and either sec_2033 or sec_2038 would be to include in the value of decedent’s gross_estate the value as of the date of her death of the cash and securities she transferred to nhp the parties have stipulated the value of those assets on date and the estate_tax deficiency respondent determined rests on the assumption their value did not change between the date of transfer and the date of decedent’s death further the estate has made no argu- because we do not uphold the gift_tax deficiency respondent deter- mined we do not sustain his adjustment increasing the value of decedent’s gross_estate under sec_2035 that adjustment however should have had no effect on decedent’s taxable_estate in any event because any gift_tax deficiency upheld would have increased the deduction allowed by sec_2053 for claims against the estate see sec_20_2053-6 estate_tax regs unpaid gift_taxes on gifts made by a decedent before his death are deductible because respondent apparently based his dollar_figure increase to the value of decedent’s gross_estate on the amount duff phelps determined to be the balance of nhp’s polaris account on date the dif- ference between respondent’s adjustment and the stipulated value of the cash and securities transferred from decedent’s revocable_trust to nhp estate of powell v commissioner ment that the value of those assets declined during that period in the absence of a dispute about the extent to which the value of those assets changed between august and we see no reason to conduct a trial in the present cases an appropriate order will be issued and decisions will be entered for petitioner in docket no and under rule in docket no reviewed by the court vasquez thornton holmes gustafson morrison buch and ashford jj agree with this opinion of the court foley and paris jj concur in the result only lauber j concurring in the result only i concur in the result that the court reaches today i write separately to emphasize what the court did not decide and to highlight what the court need not have decided the decedent’s son and heir acting on his own behalf and on behalf of his mother as fiduciary engaged in what is best described as aggressive deathbed tax planning the irs had available a number of theories on which to challenge the transactions he undertook one theory is that the partner- ship was invalid ab initio so that the assets purportedly transferred to it were in fact owned by decedent when she died one week later in that event the dollar_figure million of cash and securities would be includible in the value of her gross_estate under sec_2033 which requires inclusion of all property to the extent of the interest therein of the decedent at the time of his death there are compelling reasons to question whether a valid partnership was ever formed here in comparison with the dollar_figure million in cash and securities that decedent relinquished dollar_figure does not reflect a contested fact about the extent of any ap- preciation in those assets between august and respondent ap- parently agrees that the amount of the adjustment should be measured by the value of the transferred assets on the earlier date the parties have resolved any dispute about that value by their stipulation united_states tax_court reports for her alleged partnership_interest the other two supposed partners-her sons and heirs-contributed nothing more than unsecured promissory notes decedent’s contribution was made by one of her sons ostensibly on her behalf as trustee of her revocable_trust a week before her death and while she was hospitalized and in intensive care that son was essentially negotiating with himself he signed the part- nership agreement both as general_partner of the partner- ship and for his mother as her trustee ruling on motions for summary_judgment the court does not address this partnership invalidity theory apparently because respondent did not clearly articulate it and because it could require resolving disputed issues of fact instead assuming arguendo that the partnership was valid the court relies principally on sec_2036 that section requires inclusion in the gross_estate of all property to the extent of any interest therein of which the decedent has at any time made a transfer if the decedent has retained the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom the court correctly concludes that sec_2036 applies here see op ct pp relying on estate of strangi v commissioner tcmemo_2003_145 85_tcm_1331 aff ’d on other grounds 417_f3d_468 5th cir decedent clearly made a transfer of the dollar_figure million in cash and securities and she clearly retained the prover- bial string that pulls these assets back into her estate but the court concludes see op ct p that sec_2036 does not require the inclusion in the value of decedent’s gross_estate of the full date-of-death value of the cash and securities while admitting that the statute read in isolation would require that result see estate of thomp- son v commissioner tcmemo_2002_246 84_tcm_374 sec_2036 effectively includes in the gross_estate the full fair_market_value of all property trans- ferred in which the decedent had retained an interest emphasis added instead the court holds that sec_2036 brings into the gross_estate a much smaller sum the value of the cash and securities dollar_figure million minus the value of the limited_partnership_interest that the decedent got in exchange otherwise the court says the dollar_figure million estate of powell v commissioner would be included in her estate twice first via sec_2036 and again via her partnership_interest which would be separately includible as property of the estate under sec_2033 this is where i part company with the court because i do not see any double inclusion problem decedent’s supposed partnership_interest obviously had no value apart from the cash and securities that she allegedly contributed to the part- nership the partnership was an empty box into which the dollar_figure million was notionally placed once that dollar_figure million is included in her gross_estate under sec_2036 it seems perfectly reasonable to regard the partnership_interest as having no distinct value because it was an alter ego for the dollar_figure million of cash and securities this is the approach that we have previously taken to this problem see estate of thompson t c m cch pincite concluding that the decedent’s interest in the partnership had no value apart from the assets he contributed to the partnership estate of harper v commissioner tcmemo_2002_121 83_tcm_1641 cf 39_tc_1012 holding that a decedent’s retained_interest in her own property cannot con- stitute consideration under sec_2043 and this is the approach that i would take here there is no double-counting problem if we read sec_2036 as it always has been read to disregard a transfer with a string and include in the decedent’s estate what she held before the purported transfer-the dollar_figure million in cash and securities rather than take this straightforward path to the correct result the court adopts as the linchpin of its analysis sec_2043 neither party in this case advanced any argument based on sec_2043 indeed that section is not cited in either party’s briefs and as the court recognizes see op ct p we have not previously applied sec_2043 as the court does here to limit the amount includible in a decedent’s gross_estate under sec_2036 see eg estate of harper t c m cch pincite ruling that sec_2043 is inapplicable where as here there has been only a recycling of value and not a transfer for consideration invoking sec_2043 the court divides the dollar_figure million into a doughnut and a doughnut hole the doughnut consists of the limited_partnership_interest allegedly received united_states tax_court reports by the decedent on the court’s theory this is pulled back into the gross_estate via sec_2035 or sec_2038 and its value then included under sec_2033 as a result sec_2036 paired with sec_2043 has the much-reduced function of bringing back into the gross_estate not the full value of the dollar_figure million as that section by its terms requires but only the amount of any discounts that is the doughnut holes allowed in valuing the partnership_interest see op ct p this theory seemingly validates the estate’s claimed discount for lack of marketability which seems highly suspect on the facts presented the court’s exploration of sec_2043 seems to me a solution in search of a problem it is not necessary the par- ties did not think it was necessary and our prior cases show that it is unnecessary and even if the sec_2043 issue were properly presented i am not sure that the court’s application of that provision is correct it is far from clear to me that the decedent’s partnership interest-a consequence of the now-disregarded transfer-can constitute consider- ation in money or money’s worth within the meaning of sec_2043 indeed the court seems to acknowledge the analytical infirmities of its approach conceding that its formulation could result in a duplicative reduction in transfer_tax see op ct note the possibility of a duplicative reduction in transfer_tax may invite overly aggressive tax planning by adopting an untried new_theory without first hearing from the parties we risk creating problems that we do not yet know about the more prudent and conservative approach in my view would be to adhere to the letter and spirit of our precedent leaving the law in the relatively stable position it appears to occupy now marvel gale goeke kerrigan nega and pugh jj agree with this concurring opinion f
